  Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.216    Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  LITTLE CAESAR ENTERPRISES, INC.,
              ET AL.,

              Plaintiffs,                          Case No. 19-cv-11437

                  v.                          UNITED STATES DISTRICT COURT
                                                JUDGE GERSHWIN A. DRAIN
        REYES 1, INC., ET AL.,

             Defendants.

______________________________/

        OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
                      DEFAULT JUDGMENT [#23]

                                    I. INTRODUCTION

         Plaintiffs Little Caesar Enterprises, Inc. and LC Trademarks, Inc. (together,

   “Plaintiffs”) filed the instant action against Defendants Reyes 1, Inc.; Jason Harmon;

   and Artemisa Harmon (collectively, “Defendants”). ECF No. 1. On October 21,

   2019, after Defendants allegedly breached their Settlement Agreement, Plaintiffs

   filed an Amended Complaint for breach of contract; trademark infringement; and

   trade dress infringement. ECF No. 12. Defendants have failed to appear and

   otherwise defend the instant action.

         Presently before the Court is Plaintiffs’ Motion for Default Judgment, which

   was filed on December 10, 2019. ECF No. 23. A hearing on Plaintiffs’ Motion was



                                             1
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.217    Page 2 of 21




 held on April 16, 2020. For the reasons that follow, the Court will GRANT

 Plaintiffs’ Motion for Default Judgment [#23].

                   II. FACTUAL AND PROCEDURAL BACKGROUND

       The instant action stems from Defendants’ alleged failure to comply with the

 terms of both its Franchise Agreements and Settlement Agreement in operating five

 Little Caesar franchises.    ECF No. 23, PageID.103.        Among its obligations,

 Defendants were required to operate their five franchised restaurants in accordance

 with operational standards, procedures, and specifications prescribed in the

 Franchise Agreements. ECF No. 12, PageID.67; see also ECF No. 1, PageID.6–8.

       Defendants purportedly had a “long history of repeatedly failing to operate

 their restaurants in accordance with Little Caesar’s standards for health, safety, and

 sanitation[.]” ECF No. 23, PageID.107. Plaintiffs sent Notices of Default and

 Notices to Cure to Defendants on November 19, 2019; March 29, 2019; and April

 30, 2019. Id. On May 14, 2019, Plaintiffs sent a Notice of Franchise Agreement

 Termination to Defendants. Id. This informed Defendants that their Agreements

 were terminated upon their receipt of the Notice. Id. at PageID.107–08.

       On May 15, 2019, Plaintiffs then filed a complaint against Defendants

 alleging claims for breach of contract; trademark infringement; unfair competition;

 and trade dress infringement. ECF No. 1. On June 13 and 27, 2019, Defendants




                                           2
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.218    Page 3 of 21




 were personally served with a Summons and copy of Complaint. See ECF Nos. 7,

 8, 18. Defendants did not answer or otherwise respond. ECF No. 23, PageID.113.

       Instead, Defendants signed a Settlement Agreement in July 2019.1 Id. at

 PageID.108. In the Agreement, Defendants allegedly agreed to, among other things,

 immediately pay $11,500.00 to Plaintiffs.         Id.; Settlement Agreement ¶ 2.

 Defendants purportedly failed to abide by the terms. ECF No. 23, PageID.111.

 Specifically, Defendants failed to pay Little Caesar the $11,500.00 it owed at

 signing. Id. Further, Defendants failed to submit a purchase agreement to sell their

 franchises by the August 21, 2019 deadline. Id.

       On September 25, 2019, Plaintiffs sent a letter notifying Defendants that they

 have failed to comply with their obligations under both the Settlement and Franchise

 Agreements. See ECF No. 23-3. Specifically, Plaintiffs notified Defendants of their

 contractual obligations to immediately de-identify their franchises and comply with

 their post-termination obligations.    Id. at PageID.131.    Plaintiffs asserted that

 Defendants continued to owe $11,500.00 from the Settlement Agreement, as well as

 $490,053.43 in liquidated damages. Id. Further, Plaintiffs denoted that Little Caesar

 was not exercising its option under the Settlement Agreement to assume the lease

 and/or purchase the assets of any former franchises. Id. At the hearing on the instant



 1
  Plaintiffs timely submitted a copy of their Settlement Agreement upon this Court’s
 request. See ECF No. 29.

                                           3
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20           PageID.219     Page 4 of 21




 Motion, Plaintiffs’ counsel mentioned that he has not heard from Defendants since

 late September or early October 2019. Counsel asserted that he has continued to

 forward any court filings to Defendants—specifically, Jason Harmon’s email

 address, which he used pre-litigation—including the Court’s recent Order for

 Production of Franchise and Settlement Agreements (ECF No. 29).

       Approximately two months after sending their September 25, 2019 notice,

 Plaintiffs visited Defendants’ franchises and took notice that each franchise

 continued to display Little Caesar’s trademarks. ECF No. 23, PageID.112. Further,

 Plaintiffs observed the Little Caesar’s trade dress inside the franchises. Id. Plaintiffs

 photographed each franchise and attached such evidence to their instant Motion. See

 ECF No. 23-4.

       Plaintiffs filed an Amended Complaint on October 21, 2019, in light of

 Defendants’ alleged continued failure to comply with the Settlement and Franchise

 Agreements. See ECF Nos. 9, 12. Defendants were served on the same day and

 again failed to respond or otherwise defend this action. ECF No. 23, PageID.113–

 14. Accordingly, on November 5, 2019, Plaintiffs requested that the Clerk of the

 Court enter a default against each Defendant. ECF Nos. 14, 15, 16. The Clerk

 entered a default against each Defendant the following day. ECF Nos. 19, 20, 21.

       Plaintiffs now move the Court to enter default judgment against Defendants.

 ECF No. 23. They request: (1) a declaration that Defendants’ conduct violated the



                                            4
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20           PageID.220    Page 5 of 21




 terms of the parties’ Franchise and Settlement Agreements; (2) an order enforcing

 Defendants’ post-termination obligations contained in the Franchise Agreements,

 including their obligation to immediately de-identify the franchises; (3) monetary

 damages as a result of Defendants’ post-termination obligations; and (4) an award

 of attorneys’ fees and costs incurred in this action.2 In support of their Motion,

 Plaintiffs submit declarations of Plaintiff Little Caesar’s Senior Counsel Danielle

 Lester and Vice President for Compliance Scott Haveman; photographs of

 Defendants’ restaurants; and Plaintiffs’ September 25, 2019 Notice of Breach of

 Settlement Agreement and Notice to Immediately Comply with Post-Termination

 Obligations. See ECF Nos. 23-1, 23-3, 23-4, 23-5.

                                    III. LEGAL STANDARD

       Federal Rule of Civil Procedure 55(b) permits the entry of judgment against

 a defendant who has failed to plead or otherwise defend against an action. Fed. R.

 Civ. P. 55(b). To obtain judgment by default, the plaintiff must first request a default

 from the clerk pursuant to Rule 55(a).         Shepard Claims Servs., Inc. v. William

 Darrah & Assocs., 796 F.2d 190, 193 (6th Cir. 1986). “[E]ntry of a default against

 a defendant establishes the defendant’s liability.” Thomas v. Miller, 489 F.3d 293,

 299 (6th Cir. 2007) (citation omitted).



 2
   Plaintiffs request that they be permitted to submit an accounting of their attorneys’
 fees and costs within 14 days of this Court’s Order. ECF No. 22, PageID.28 n.3.

                                            5
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.221    Page 6 of 21




       Once a default is entered against a defendant, that party is deemed to have

 admitted all of the well-pleaded allegations in the complaint, except those relating

 to damages. Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110–11 (6th Cir. 1995)

 (citation omitted). Rule 55(b)(2) provides that the Court “may” conduct a hearing

 to determine the amount of damages. Fed. R. Civ. P. 55(b)(2)(B). However, a

 hearing is unnecessary if the evidence submitted is sufficient to support the damages

 request, or if the amount claimed may be discerned from definite figures in

 documentary evidence or affidavits. McIntosh v. Check Resolution Serv., Inc., No.

 10–14895, 2011 WL 1595150, at *4 (E.D. Mich. April 27, 2011) (citations omitted).

                                       IV. ANALYSIS

    A. Terms of the Settlement and Franchise Agreements

       Upon review of the record, the Court concludes that Plaintiffs have

 established that Defendants are in default of the July 2019 Settlement Agreement.

 Pursuant to the terms of this Agreement, Defendants agreed to immediately pay

 $11,500.00. Settlement Agreement ¶ 2. Further, the parties agreed to the following

 terms: (1) Defendants would have until August 21, 2019 to submit a purchase and

 sale agreement to Little Caesar for the sale of their franchises (Id. ¶ 3 “Sale of the

 Franchises”); (2) if Defendants missed this deadline, Little Caesar would inform

 Defendants of whether it would exercise its option to assume the leases (Id. ¶ 4 “In




                                           6
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20           PageID.222    Page 7 of 21




 the Event of Non-Sale”);3 (3) if Defendants missed the August 21, 2019 deadline,

 Defendants also agreed that they would comply with all other post-termination

 obligations contained in the Franchise Agreements, such as the obligation to return

 all materials containing Little Caesar’s confidential information or trade secrets and

 the obligation to pay Little Caesars all amounts owed (Id. ¶¶ 4.E, 4.F); and (4)

 Defendants would operate their franchises in accordance with the Franchise

 Agreements between the time of their signing of the Settlement Agreement and the

 sale of their franchises, or the franchises’ closure in the event of Defendants’ failure

 to transfer them by the deadline (Id. ¶¶ 4.D, 7.A “Compliance with the Franchise

 Agreements and Other Agreements”).             Defendants also signed a Franchise

 Termination and Surrender Agreement and Release for their franchises in

 conjunction with the Agreement.4 ECF No. 12, PageID.71; see also ECF No. 23,

 PageID.110.    These forms provided for, among other things, “the immediate

 termination of the Franchise Agreements.” Id.; see also Franchise Termination and

 Surrender Agreement and Release 1, 5, 8, 14.



 3
   If Little Caesar informed Defendants it was not exercising this option, Defendants
 agreed to cease operating and de-identify the franchises as specified in the
 Settlement Agreement’s and Franchise Agreements’ terms. Settlement Agreement
 ¶ 4.B. Further, Defendants agreed that the continued use of Little Caesar’s
 trademarks—after they were obligated to de-identify—would constitute “irreparable
 harm to [Little Caesar], entitling [it] to injunctive relief.” Id. ¶ 4.C.
 4
    Plaintiffs also timely submitted a copy of their Franchise Termination and
 Surrender Agreement and Release upon this Court’s request. See ECF No. 29.

                                            7
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20          PageID.223    Page 8 of 21




       Plaintiffs sent Defendants a notice on September 25, 2019, which informed

 Defendants that they failed to comply with their contractual obligations. See ECF

 No. 23-3. Specifically, Plaintiffs notified Defendants of their contractual obligations

 to immediately de-identify their franchises and comply with their post-termination

 obligations. Id. at PageID.131. Further, Plaintiffs denoted that Little Caesar was

 not exercising its option under the Agreement to assume the lease and/or purchase

 the assets of Defendants’ franchises. Id.

       As of the writing of this Order, Defendants have failed to pay the $11,500.00

 owed at signing. ECF No. 23, PageID.115. Additionally, Defendants have failed to

 remove Little Caesar’s intellectual property from the premises and otherwise de-

 identify their former franchises. Id. Ms. Lester confirmed these breached terms in

 her attached declaration. See ECF No. 23-1, PageID.125–26. Thus, Defendants are

 in default of the Settlement Agreement. As explained in the following section,

 Defendants’ breach of the Settlement Agreement constitutes an additional threat to

 Little Caesar’s goodwill. Id.

       Additionally, the Court concludes that Defendants breached the Franchise

 Agreements.5 Defendants were formerly licensed to use Little Caesar’s trademarks,

 trade name, trade dress, and system of operation under these Agreements. ECF No.



 5
  Plaintiffs also timely submitted a copy of one of their Franchise Agreements with
 Defendants upon this Court’s request. See ECF No. 29

                                             8
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20        PageID.224    Page 9 of 21




 12, PageID.67. Defendants agreed to the following conditions: (1) the failure to

 comply with the terms would constitute a default and that Little Caesar had the right

 to terminate the Agreement if, among other things, Defendants failed to cure a

 default within a specified time; persistently violated Little Caesar’s operational

 standards; or any other Franchise Agreement was terminated (Franchise Agreement

 § 13.2, 13.3, 13.4); (2) Little Caesar had the right to terminate the Agreements if

 Defendants abandoned their franchises (Id. § 13.2.2); (3) Defendants would only use

 property marks in the manner authorized by Little Caesar (Id. § 7.2.1) and that “any

 unauthorized use thereof shall constitute an infringement” (Id. §7.2.5); (4) during

 the term of the Agreements and after termination, Defendants would not take any

 action “which may tend to derogate or jeopardize Little Caesar’s interest” in its

 proprietary marks (Id. § 7.3.2); and (5) Defendants would not “do or perform any

 other act injurious or prejudicial to the goodwill associated with the [p]roprietary

 [m]arks” and the [Little Caesars] System (Id. § 15.2.1).

       Defendants failed to sell their franchises by the August 21, 2019 deadline. Id.

 at PageID.72. In their September 25, 2019 letter, Plaintiffs thus signed, dated, and

 release the Franchise Termination and Surrender agreement and Release forms. Id.;

 see also ECF No. 23-3, PageID.131. This notice effectively terminated Defendants’

 Franchise Agreements. ECF No. 23, PageID.116. Thus, Defendants are also in

 default of the Franchise Agreements.



                                          9
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20          PageID.225    Page 10 of 21




       Accordingly, Court will enter judgment in Plaintiffs’ favor, declaring that

 Defendants’ conduct violated the terms of the Settlement and Franchise Agreements.

    B. Defendants’ Post-Termination Obligations

       Plaintiffs also seek injunctive relief in order to enforce the post-termination

 obligations contained in the Franchise Agreements, including Defendants’

 obligation to de-identify their restaurants. ECF No. 23, PageID.116; see also ECF

 No. 12, PageID.76. The Court finds that Plaintiffs are entitled to this relief.

       Courts within this District have recognized that injunctive relief by way of a

 default judgment is available, especially in cases like this one, where Defendants

 have had notice of the proceedings. See, e.g., Domino’s Pizza Franchising, LLC v.

 VTM Pizza, Inc., No. X, 2015 WL 9500791 (E.D. Mich. Dec. 31, 2015). A court

 may grant a trademark owner permanent injunctive relief pursuant to the Lanham

 Act. 15 U.S.C. § 1116(a). A plaintiff seeking a permanent injunction must satisfy

 a four-factor test before a court may grant such relief:

       (1) that it has suffered an irreparable injury; (2) that remedies available
       at law, such as monetary damages, are inadequate to compensate for
       that injury; (3) that, considering the balance of hardships between the
       plaintiff and defendant, a remedy in equity is warranted; and (4) that
       the public interest would not be disserved by a permanent injunction.

 Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 157 (2010) (quotation

 omitted).




                                           10
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20          PageID.226    Page 11 of 21




       As to the first factor, irreparable injury “ordinarily follows when a likelihood

 of confusion or possible risk to reputation appears” from infringement or unfair

 competition. Wynn Oil Co. v. Am. Way Serv. Corp., 943 F.2d 595, 608 (6th Cir.

 1991). Once there is a showing of infringement, a specific finding of likelihood of

 entry or irreparable harm is thus not required for injunctive relief in a trademark

 infringement case. Circuit City Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1056

 (6th Cir. 1999). Here, Plaintiffs have shown that they will suffer irreparable harm if

 an injunction is not issued enjoining Defendants from continuing to use Little

 Caesar’s trademarks and trade dress. ECF No. 12, PageID.70.

       The second factor is also satisfied. The Sixth Circuit has held that where there

 is potential for future harm from infringement, there is no adequate remedy at law.

 See Audi AG v. D’Amato, 469 F.3d 534, 550 (6th Cir. 2006). Here, there is potential

 for future harm from infringement because Defendants are continuing their

 infringing activities. See ECF No. 23-4.

       As to the third factor, the potential harm to Plaintiffs outweighs any harm that

 Defendants may suffer. Notably, Defendants do not face hardship in complying with

 their obligations under the Franchise and Settlement Agreements. Audi, 469 F.3d at

 550. Plaintiffs, however, face hardship from loss of sales, as it wishes to re-franchise

 the market, and goodwill. ECF No. 23, PageID.117. At the hearing, Plaintiffs’




                                            11
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20           PageID.227    Page 12 of 21




 counsel argued that Plaintiffs continue to suffer harm from the public’s association

 with the negative images of the closed franchises.

       Finally, the Court finds that it is in the public’s interest to issue injunctive

 relief to prevent customers from being mislead by Defendants’ continued unlawful

 use of Little Caesar’s trademarks and trade names. Audi, 469 F.3d at 550. As

 provided in the Amended Complaint, and thereby admitted when Defendants

 defaulted, the continued use of Little Caesar’s trademarks and trade names is likely

 to “confuse or deceive the public into believing, contrary to fact, that the

 unauthorized activities of [Defendants] are licensed, franchised, sponsored,

 authorized, or otherwise approved by Little Caesar.” ECF No. 12, PageID.74.

       Accordingly, the Court will enter judgment in Plaintiffs’ favor for Defendants

 to immediately and fully comply with the post-termination obligations contained in

 Sections 14 and 15 of the Franchise Agreements. Those obligations include, but are

 not limited to, (1) the requirement that, to the extent that Defendants still are able to

 access the former premises of their former franchises, they shall comply with the de-

 identification checklist attached to this Order as “Exhibit A,” within forty-eight

 hours of receiving service of this Order; and (2) shall permit a representative(s) of

 Little Caesar on the premises of Defendants’ former franchises to confirm their

 compliance with this requirement. To the extent that Defendants are not able to

 access the premises of their former franchises, Defendants will provide Little Caesar



                                            12
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20        PageID.228    Page 13 of 21




 with all contact information for the landlord of each of the premises of Defendants’

 former franchises.

    C. Monetary Damages

       1. Liquidated Damages

       Plaintiffs request that default judgment be entered in the amount of

 $474,144.14 for contractual liquidated damages pursuant to § 14.8 of the Franchise

 Agreements. Franchise Agreement § 14.8 “Liquidated Damages Upon Termination

 Due to Franchisee’s Default”; see also ECF No. 23, PageID.118. Plaintiffs provided

 the declarations of Ms. Lester and Mr. Haveman, as well as its September 25, 2019

 letter, as evidence in support of their request.

       “Under Michigan law, liquidated-damages provisions are enforceable if the

 amount is reasonable with relation to the possible injury suffered and not

 unconscionable or excessive.”        Hemlock Semiconductor Operations, LLC v.

 SolarWorld Indus. Sachsen GmbH, 867 F.3d 692, 706 (6th Cir. 2017) (internal

 quotation marks and citation omitted). Such damages are particularly appropriate

 “‘where the damages which would result from a breach are uncertain and difficult

 to ascertain’ when the contract is executed.” Id. (quoting Moore v. St. Clair County,

 328 N.W.2d 47, 50 (Mich. Ct. App. 1982)). Courts should give effect to the parties’

 intent and enforce liquidated-damages provisions unless “it is obvious from the




                                            13
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.229    Page 14 of 21




 contract ... that the principle of compensation has been disregarded.” Curran v.

 Williams, 89 N.W.2d 602, 605 (Mich. Ct. App. 1958).

       The Court finds that the liquidated damages provision in the Franchise

 Agreements is enforceable under Michigan law. Defendants agreed upon signing

 the Franchise Agreements “that a precise calculation of the full extent of the damages

 Little Caesar w[ould] incur in the event of termination of th[e] Agreement as a result

 of [Defendants’] default [was] difficult to determine.” ECF No. 23, PageID.119.

 The formula to determine total liquidated damages owed is set forth in §14.8 of that

 Agreement:

       an amount equal to: (a) the average royalty fees and advertising fees
       payable by Defendants each month over the twelve-month period
       immediately preceding the date of termination; (b) multiplied by the
       lesser of (i) thirty-six months or (ii) the number of months then
       remaining in the then-current term of the Franchise Agreement.

 Franchise Agreement § 14.8 “Liquidated Damages Upon Termination Due to

 Franchisee’s Default”; see also ECF No. 23-5, PageID.179; ECF No. 23,

 PageID.119.

       At the time of termination, Defendants’ franchises had the following terms

 remaining on their Franchise Agreements:

                           Franchise           Months Remaining
                           1470-0003                8.7
                           1470-0004                46.6
                           1470-0006                49.6




                                          14
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.230    Page 15 of 21




 ECF No. 23-5, PageID.180; see also ECF No. 23, PageID.120. According to the

 formula set forth in §14.8 of the Franchise Agreement, Plaintiffs are entitled to the

 following liquidated damages:

 Franchise Royalty Damages Advertising Damages               Total Damages
 1470-0003       $34,920.86     $25,608.63                   $60,529.49
 1470-0004       $68,618.16     $50,319.98                   $118,938.14
 1470-0006       $170,005.68    $124,670.83                  $294,676.51
 Total                                                       $474,144.14

 ECF No. 23-5, PageID.180; see also ECF No. 23, PageID.120–21.

       Defendants have been informed of the amounts owed for each franchise. ECF

 No. 23, PageID.121. In his declaration, Mr. Haveman confirmed that Defendants

 have been aware of these amounts and, as of the date of his declaration, have not

 made any payments. ECF No. 23-5, PageID.180. For example, Plaintiffs included

 Defendants’ obligation to pay the liquidated damages in its September 25, 2019

 letter. ECF No. 23-3, PageID.131. There, Plaintiffs, after listing the total liquidated

 damaged owed,6 asserted “Little Caesar demands that these and all other amounts

 owed to Little Caesar and its affiliates be paid immediately.” Id. This evidence is




 6
   Plaintiffs concede in their instant Motion that the September 25, 2019 letter, ECF
 No. 23-3, PageID.131, contained an error in the calculation of the remaining months
 of the Franchise Agreement for Franchise No. 1470-0003. See ECF No. 23,
 PageID.120 (“[T]hat error resulted in a total damages number of $76,932.51 instead
 of the correct total damages number of $60,529.49.”). Further, at the hearing on the
 instant Motion, Plaintiffs’ counsel explained that the error was due to an incorrect
 termination date.

                                           15
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20        PageID.231     Page 16 of 21




 sufficient to support “with reasonable certainty” the damages claimed. See Vesligaj

 v. Peterson, 331 F. App’x 351, 355 (6th Cir. 2009) (internal quotation omitted).

       The evidence thus establishes that Defendants owe $474,144.14 for

 contractual liquidated damages. Accordingly, the Court will enter judgment in

 Plaintiffs’ favor for the amount requested, and post-judgment interest.

       2. Damages for Breach of the Settlement Agreement

       In addition to contractual liquidated damages, Plaintiffs allege that

 Defendants “immediately breached the Settlement Agreement by failing to pay Little

 Caesar $11,500.00 owed at signing.” ECF No. 12, PageID.72. Plaintiffs cite to ¶ 2

 of the Settlement Agreement in their Amended Complaint to support its assertion.

 Settlement Agreement ¶ 2. The request for these damages was included in two of

 Plaintiffs’ attached exhibits: (1) the September 25, 2019 letter to Defendants, ECF

 No. 23-3, PageID.131; and (2) Ms. Lester’s attached declaration, ECF No. 23-1,

 PageID.127 (“Defendants have also failed to pay any of the Settlement Agreement

 payment[.]”).

       As provided in the Amended Complaint, and thereby admitted when

 Defendants defaulted, Defendants agreed that it would pay Little Caesar all sums

 owed, including the $11,500.00 owed pursuant to ¶ 2 of the Settlement Agreement.

 ECF No. 12, PageID.72. Accordingly, Plaintiffs are entitled to also obtain judgment

 against Defendants in the amount of $11,500.00, and post-judgment interest.



                                          16
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20          PageID.232    Page 17 of 21




     D. Attorneys’ Fees and Costs

       Finally, Plaintiffs seek an award of reasonable attorneys’ fees and costs. ECF

 No. 23, PageID.121. “The parties to a contract may include a provision that the

 breaching party will be required to pay the other side’s attorney fees and such

 provisions are judicially enforceable.” Zeeland Farm Servs., Inc. v. JBL Enters, Inc.,

 555 N.W.2d 733, 736 (Mich. Ct. App. 1996). Here, Plaintiffs assert that they are

 entitled to reasonable attorneys’ fees and costs in connection with this action

 pursuant to the Franchise Agreements. Specifically, Plaintiffs claim that under §

 23.9, Defendants agreed to reimburse Little Caesar for any attorneys’ fees and costs

 that it was required to incur in order to enforce the Franchise Agreements. ECF No.

 23, PageID.121. The Court finds that this section of the Franchise Agreement

 requires payment of Plaintiffs’ attorney fees in the event Plaintiffs initiate an action

 to enforce the agreement.7 Id. The Court also takes notice that other Courts within

 this District enforce attorneys’ fees provisions like the one in the instant matter. See

 PSP Franchising v. Dubois, No. 17-cv-12835, 2013 WL 782901, at *1 n.1 (E.D.



 7
   The Court denotes that Plaintiffs allege in their Amended Complaint that they are
 also entitled to reasonable attorneys’ fees and costs pursuant to the Lanham Act, 15
 U.S.C. § 1117. ECF No. 12, PageID.76. The Lanham Act permits an award of
 “reasonable attorney fees to the prevailing party” in exceptional cases. 15 U.S.C. §
 1117(a). Given that the Court has determined that Plaintiffs are entitled to
 reasonable attorneys’ fees and costs pursuant to the Franchise Agreement, it finds
 that it does not need to make a further determination of the nature of Defendants’
 acts of infringement at this juncture.

                                           17
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.233    Page 18 of 21




 Mich. Feb. 28, 2013); Dunkin’ Donuts Franchised Restaurants LLC v. Mr. Omar,

 Inc., No. 06-15078, 2008 WL 2095352, at *2 (E.D. Mich. May 16, 2008).

       While Plaintiffs are generally entitled to recover attorneys’ fees, costs,

 interest, and expenses for their pre-and post-settlement agreement default collection

 efforts, Crawley v. Schick, 211 N.W.2d 217, 222 (Mich. Ct. App. 1973), recovery is

 limited to reasonable attorney fees. Papo v. Aglo Rests. of San Jose, Inc., 386

 N.W.2d 177, 183 (Mich. Ct. App. 1986). The Court must therefore determine

 whether the amounts Plaintiff seeks is reasonable. In their instant Motion, Plaintiffs

 request permission to submit an accounting of its fees and costs within fourteen days

 of this Order. ECF No. 23, PageID.121 n.3. Accordingly, Plaintiffs shall advise the

 Court of their requested attorneys’ fees and costs, supported by appropriate evidence

 such as affidavits and invoices by May 1, 2020.

                                   V. CONCLUSION

       For the reasons articulated above, IT IS ORDERED that Plaintiffs’ Motion

 for Default Judgment [#23] is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ conduct violated the terms

 of the Franchise Agreements and the Settlement Agreement between the parties;

       IT IS FURTHER ORDERED that Defendants, and all other persons in

 active concert or participation with them, are HEREBY ORDERED to immediately

 and fully comply with the post-termination obligations contained in Sections 14 and



                                          18
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.234    Page 19 of 21




 15 of the Franchise Agreements. Those obligations include but are not limited to

 the requirement that, to the extent that Defendants still are able to access the former

 premises of their former Little Caesars franchises, they shall comply with the de-

 identification checklist as “Exhibit A,” within forty-eight hours of receiving service

 of this Order, and shall permit a representative(s) of Little Caesar on the premises of

 Defendants’ former Little Caesars franchises to confirm their compliance with this

 requirement;

       IT IS FURTHER ORDERED that, to the extent that Defendants are not able

 to access the former premises of their former Little Caesars franchises, Defendants

 are HEREBY ORDERED to provide Little Caesar with all contact information in

 Defendants’ possession for the landlord of each of the former premises of

 Defendants’ former Little Caesars franchises;

       IT IS FURTHER ORDERED that the Clerk of the Court shall enter a

 judgment in favor of Little Caesar and against Defendants, jointly and severally, in

 the amount of $11,500.00, plus interest, as damages for breach of the parties’

 Settlement Agreement and in the amount of $474,144.14, plus interest, for liquidated

 damages pursuant to the liquidated damages provision contained in Section 14.8 of

 the parties’ Franchise Agreements;

       IT IS FURTHER ORDERED that, upon receipt of Plaintiffs’ supplemental

 request of attorneys’ fees and costs by May 1, 2020, the Court shall amend the



                                           19
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20         PageID.235   Page 20 of 21




 judgment in favor of Little Caesar and against Defendants, jointly and severally, for

 the reasonable attorneys’ fees and costs that Little Caesar has incurred in enforcing

 the Franchise Agreements in connection with this dispute.

       IT IS SO ORDERED.

 Dated:       April 17, 2020
                                               /s/Gershwin A. Drain
                                               HON. GERSWHIN A. DRAIN
                                               United States District Judge


                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
                April 17, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                          20
Case 2:19-cv-11437-GAD-DRG ECF No. 30 filed 04/17/20    PageID.236    Page 21 of 21




                            EXHIBIT A
                STORE DE-IDENTIFICATION CHECKLIST

    Remove all exterior LITTLE CAESARS signs;
    Remove LITTLE CAESARS panel on the monument sign;
    Remove LITTLE CAESARS materials from the lobby;
    Remove LITTLE CAESARS front counter panel;
    Remove all POP materials from the store;
    Remove all window banners;
    Remove all LITTLE CAESARS translights from the menu board;
    Remove all LITTLE CAESARS product descriptions from the menu board;
    Remove all LITTLE CAESARS job helpers, time management guidelines,
    product prep charts;
    Remove all LITTLE CAESARS paperwork, forms, applications, charts;
    Return all LITTLE CAESARS training materials to Little Caesar Corporate;
    Discontinue using all LITTLE CAESARS materials in any advertising;
    Remove all LITTLE CAESARS pizza boxes and any LITTLE CAESARS
    packaging from the store;
    Remove all pizza spice, dough mix and other proprietary food items from the
    store;
    Discontinue the use of any LITTLE CAESARS product preparation procedures
    or secret recipes;
    Remove all LITTLE CAESARS uniforms from the store;
    Pay off all local vendors;
    Cancel phone and all yellow page ads;
    Remove all LITTLE CAESARS logo’s from checks and accounting paperwork;
    and
    Take all other action to remove from the store all trademarks and trade dress
    associated with LITTLE CAESARS.




                                        21
